13-62357-mar   Doc 101   Filed 12/07/18   Entered 12/07/18 15:46:54   Page 1 of 8
13-62357-mar   Doc 101   Filed 12/07/18   Entered 12/07/18 15:46:54   Page 2 of 8
13-62357-mar   Doc 101   Filed 12/07/18   Entered 12/07/18 15:46:54   Page 3 of 8
13-62357-mar   Doc 101   Filed 12/07/18   Entered 12/07/18 15:46:54   Page 4 of 8
13-62357-mar   Doc 101   Filed 12/07/18   Entered 12/07/18 15:46:54   Page 5 of 8
13-62357-mar   Doc 101   Filed 12/07/18   Entered 12/07/18 15:46:54   Page 6 of 8
13-62357-mar   Doc 101   Filed 12/07/18   Entered 12/07/18 15:46:54   Page 7 of 8
13-62357-mar   Doc 101   Filed 12/07/18   Entered 12/07/18 15:46:54   Page 8 of 8
